IN THE SUPREME COURT OF THE STATE OF NEVADA


                   EMPLOYERS INSURANCE COMPANY                           No. 83765
                   OF NEVADA,
                   Appellant,
                   vs.
                   DANIEL CASTELAN,
                                                                              FILED
                   Res ondent.                                                MAR 2 1 2022
                                                                            ELIZABETH A. BROWN
                                                                          CLERK OF SUPREME COURT
                                                                         BY    ‹ily
                                                                               DE   Y CLEFI



                                       ORDER DISMISSING APPEAL

                              Pursuant to the settlement conference, the stipulation of the
                   parties and cause appearing, this appeal is dismissed. The parties shall
                   bear their own costs and attorney fees. NRAP 42(b).
                              It is so ORDERED.


                                                           CLERK OF THE SUPREME COURT
                                                           ELIZABETH A. B OWN

                                                           BY:


                   cc:   Hon. Adriana Escobar, District Judge
                         Law Offices of David Benavidez
                         Greenman Goldberg Raby & Martinez
                         Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

 MI 1947 aigaPOD
                                                                                      60,2 -   0a7gq _